Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-18-00067-CR

                                              Tommy LUNA,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                     From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2016-CRN-000986-D1
                            Honorable Jose A. Lopez, Judge Presiding 1

     BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

        SIGNED July 31, 2019.


                                                        _____________________________
                                                        Beth Watkins, Justice




1
 The Honorable Jose A. Lopez is the presiding judge of the 49th Judicial District Court, Webb County, Texas. The
Honorable Susan Reed, a visiting judge, presided over the proceedings in this case.